DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:    
Claim 10 is indefinite because it recites “a third bonding interface” (emphasis added), and it is dependent upon independent claim 1 which does not include any “second bonding interface”. Claim 10 must be dependent upon claim 7, instead of claim 1, because claim 7 includes “a second bonding interface”. For the purpose of examination, the Examiner assumes claim 10 is dependent upon claim 7.
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHENG (U.S 2022/0013523 A1).
As to claim 1, CHENG discloses in Fig. 1C a method of manufacturing a semiconductor device, comprising:
bonding a second device wafer (see “first wafer” 100A having a top “GAA device” 20N) to a first device wafer (see “second wafer” 100B having a bottom “GAA device” 20N) (Fig. 1C, para. [0037], [0041]), such that a first bonding interface (an interface comprising bonding “insulating layers” 126 and 128, Fig. 1C, para. [0041]) including a fusion-bonding interface is formed between the first device wafer (see “second wafer” 100B having a bottom “GAA device” 20N) and the second device wafer (see “first wafer” 100A having a top “GAA device” 20N) (Fig. 1C, para. [0037], [0041]), wherein the first device wafer (see “second wafer” 100B having a bottom “GAA device” 20N) and the second device wafer (see “first wafer” 100A having a top “GAA device” 20N) are the same kind of device wafer (“GAA device” 20N) (Fig. 1C, para. [0037], [0041]).     
As to claim 2, as applied to claim 1 above, CHENG discloses in Fig. 1C all claimed limitations including the limitation wherein the first device wafer (see “second wafer” 100B having a bottom “GAA device” 20N) comprises a first dielectric layer (“insulating layer” 126), the second device wafer (see “first wafer” 100A having a top “GAA device” 20N) comprises a second dielectric layer (“insulating layer” 128), and the first dielectric layer (“insulating layer” 126) directly contacts the second dielectric layer (“insulating layer” 128) (Fig. 1C, para. [0041]).
As to claim 3, as applied to claims 1 and 2 above, CHENG discloses in Fig. 1C all claimed limitations including the limitation wherein the first bonding interface (an interface comprising bonding “insulating layers” 126 and 128, Fig. 1C, para. [0041]) is formed by a portion of the first dielectric layer (“insulating layer” 126) and a portion of the second dielectric layer (“insulating layer” 128) (Fig. 1C, para. [0041]).
As to claim 4, as applied to claim 1 above, CHENG discloses in Fig. 1C all claimed limitations including the method further comprising: forming an opening (see openings corresponding to “conductive features” 124 & 127 in “insulating layers” 126 & 128, Fig. 1C, para. [0039], [0102]), wherein the opening penetrates through the first bonding interface (an interface comprising bonding “insulating layers” 126 and 128, Fig. 1C, para. [0041]) to expose a portion of the second device wafer (see “first wafer” 100A having a top “GAA device” 20N) and a portion of the first device wafer (see “second wafer” 100B having a bottom “GAA device” 20N) (Fig. 1C, para. [0039], [0102]); and filling a conductive metal (conductive metal materials of “conductive features” 124 & 127) in the opening (see openings corresponding to “conductive features” 124 & 127 in “insulating layers” 126 & 128, Fig. 1C, para. [0039], [0102]) to form a vertical connector (comprising “conductive features” 124 & 127), and the second device wafer (see “first wafer” 100A having a top “GAA device” 20N) are electrically coupled to the first device wafer (see “second wafer” 100B having a bottom “GAA device” 20N) through the vertical connector (comprising “conductive features” 124 & 127) (Fig. 1C, para, [0038]-[0041]). 
As to claim 5, as applied to claims 1 and 4 above, CHENG discloses in Fig. 1C all claimed limitations including the limitation wherein the first device wafer (see “second wafer” 100B having a bottom “GAA device” 20N) comprises a first conductive portion (“conductive feature” 124), the second device wafer (see “first wafer” 100A having a top “GAA device” 20N) comprises a second conductive portion (“conductive features” 127), and the first conductive portion (“conductive feature” 124) and the second conductive portion (“conductive features” 127) are exposed by the opening (see openings corresponding to “conductive features” 124 & 127 in “insulating layers” 126 & 128, Fig. 1C) (Fig. 1C, para. [0039], [0102]).

As to claim 7, as applied to claim 1 above, CHENG discloses in Fig. 1C all claimed limitations including the method further comprising: bonding a third device wafer (“third wafer” 100C, Fig. 1D, para. [0043]) to the second device wafer (“first wafer” 100A having “GAA device” 20N, Fig. 1D), such that a second bonding interface (an interface comprising second bonding “insulating layers” 126 and 128, Fig. 1D, para. [0043]) including a fusion-bonding interface is formed between the second device wafer (“first wafer” 100A having “GAA device” 20N, Fig. 1D) and the third device wafer (“third wafer” 100C, Fig. 1D, para. [0043]), wherein the second device wafer (“first wafer” 100A having “GAA device” 20N, Fig. 1D) and the third device wafer  (“third wafer” 100C, Fig. 1D, para. [0043]) are the same kind of device wafer (see Fig. 1D, para. [0037], [0043]).  
As to claim 8, as applied to claims 1 and 7 above, CHENG discloses in Fig. 1C all claimed limitations including the limitation wherein the first device wafer (see “second wafer” 100B having a bottom “GAA device” 20N), the second device wafer (“first wafer” 100A having “GAA device” 20N, Fig. 1D), and the third device wafer (“third wafer” 100C, Fig. 1D, para. [0043]) are memory device wafer (Figs. 1C-1D, para. [0043]).
As to claim 9, as applied to claims 1 and 7 above, CHENG discloses in Fig. 1C all claimed limitations including the limitation wherein the second device wafer (“first wafer” 100A having “GAA device” 20N, Fig. 1D) comprises a second dielectric layer (“insulating layer” 128, Fig. 1D), the third device wafer (“third wafer” 100C, Fig. 1D, para. [0043]) comprises a third dielectric layer (“insulating layer” 126, Fig. 1D), and the second dielectric layer (128, Fig. 1D) directly contacts the third dielectric layer (“insulating layer” 126, Fig. 1D) (Fig. 1D, para. [0040]-[0043]).



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al. (U.S 2020/0161277 A1).
As to claim 1, LEE et al. disclose in Fig. 34 a method of manufacturing a semiconductor device, comprising: bonding a second device wafer (“memory die” 1300) to a first device wafer (“memory die” 1200) (Fig. 34, para. [0121]-[0123]), such that a first bonding interface (an interface between a bonding “insulation interlayer” 1230 and a bonding “insulation layer” 1380, Fig. 34, para. [0117], [0131]) including a fusion-bonding interface is formed between the first device wafer (“memory die” 1200) and the second device wafer (“memory die” 1300) (Fig. 34, para. [0117], [0131], [0121]-[0123]), wherein the first device wafer (“memory die” 1200) and the second device wafer (“memory die” 1300) are the same kind of device wafer (“memory die”) (Fig. 34, para. [0121]-[0123]).         
As to claim 7, as applied to claim 1 above, LEE et al. disclose in Fig. 34 all claimed limitations including the method further comprising: bonding a third device wafer (“memory die” 1400) to the second device wafer (“memory die” 1300), such that a second bonding interface (an interface between an ”insulation interlayer” 1330 & a “conductive bump” layer 1390 and “insulation interlayer” 1430, Fig. 34) including a fusion-bonding interface is formed between the second device wafer (“memory die” 1300) and the third device wafer (“memory die” 1400) (Fig. 34, para. [0118], [0119], [0123]), wherein the second device wafer (“memory die” 1300) and the third device wafer (“memory die” 1400) are the same kind of device wafer (“memory dies”) (see Fig. 34, para. [0115], [0118]).     
As to claim 10, as applied to claims 1 and 7 above, LEE et al. disclose in Fig. 1 all claimed limitations including the method further comprising: 
bonding the first device wafer (“memory die” 1200) to a dummy wafer (“buffer die” 1100) (Fig. 34, para. [0115]), such that a third bonding interface (an interface between a insulation layer 1180 & “adhesive film” 1192 and “insulation layer” 1280, Fig. 34, para. [0151], [0156]) including a fusion-bonding interface is formed between the dummy wafer (“buffer die” 1100) and the first device wafer (“memory die” 1200) before the first bonding interface (an interface between a bonding “insulation interlayer” 1230 and a bonding “insulation layer” 1380, Fig. 34, para. [0117], [0131]) is formed (Fig. 34, para. [0120]-[0124]).    
As to claim 11, as applied to claims 1, 7, and 10 above, LEE et al. disclose in Fig. 34 all claimed limitations including the limitation wherein the dummy wafer (“buffer die” 1100) comprises a dielectric material layer (comprising an insulation layer 1180 & an “adhesive film” 1192), the first device wafer (“memory die” 1200) comprises a first dielectric layer (“insulation layer” 1280), and the dielectric material layer (comprising an insulation layer 1180 & an “adhesive film” 1192) directly contacts the first dielectric layer (“insulation layer” 1280) (Fig. 34, para. [0151], [0156]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENG (U.S 2022/0013523 A1) in view of Hayashi (U.S 2007/0169960 A1).
As to claim 6, as applied to claims 1, 4 and 5 above, CHENG discloses in Fig. 1C all claimed limitations including the limitation wherein forming the opening (see openings corresponding to “conductive features” 124 & 127 in “insulating layers” 126 & 128, Fig. 1C) includes: performing a process to expose a top surface of the first conductive portion (“conductive feature” 124) and a top surface of the second conductive portion (“conductive features” 127) (Fig. 1C, para. [0039], [0102])..
CHENG does not teach the step of exposing a top surface of the first conductive portion and a top surface of the second conductive portion by using a punching process.
Hayashi discloses in Fig. 3 a method comprising the step of: forming an opening (see an opening corresponding to 22 in substrate/layer 10) includes: performing a punching process (“punches” 30) to expose a top surface of the conductive portion (22).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of CHENG by using a punchingtaught by Hayashi, to expose a top surface of the first conductive portion and a top surface of the second conductive portion as disclosed in Fig. 1C of CHENG, in order to provide a process that can operate faster since only one step is required, and also provide the opening with the uniform wall dimension.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CHEN (U.S 2022/0059455 A1) and Chen et al. (U.S 2022/0278074 A1).

       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        October 6, 2022